Citation Nr: 1217425	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-22 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at Elizabeth Wende Breast Care, LLC, on January 8, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from November 1978 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 decision in which the Albany VAMC denied VA payment or reimbursement of medical expenses incurred for treatment at Elizabeth Wende Breast Care, LLC, on January 8, 2008.  In July 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran incurred medical expenses for treatment (a mammogram) at Elizabeth Wende Breast Care, LLC, on January 8, 2008; these expenses were not authorized by VA.

3.  The Veteran does not allege, and the evidence does not in any way suggest, that the treatment she received at Elizabeth Wende Breast Care, LLC, on January 8, 2008 was rendered in a medical emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred for treatment at Elizabeth Wende Breast Care, LLC, on January 8, 2008 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.54, 17.120, 17.130, 17.1000, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In connection with the claim on appeal, the Veteran and her representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

The Veteran is seeking VA payment or reimbursement for unauthorized medical expenses she incurred for treatment at Elizabeth Wende Breast Care, LLC, on January 8, 2008.

Generally, the admission of a veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2011).  Here, the Veteran's treatment at Elizabeth Wende Breast Care, LLC, on January 8, 2008 was not authorized by VA, and the appellant does not so contend.

Nevertheless, under the versions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 in effect at the time of the treatment here at issue, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities under the following circumstances:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services:  (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2011).

If a veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, he or she may, in the alternative, be found eligible for such payment or reimbursement under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, under the version of the law in effect at the time of the treatment here at issue, a veteran had to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in  serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002 (2011).

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In this appeal, the evidence shows that the treatment the Veteran received at Elizabeth Wende Breast Care, LLC, on January 8, 2008 consisted of a routine mammogram.  The Veteran acknowledges that she did not obtain prior VA authorization for the mammogram.  Moreover, she does not allege, and the evidence does not in any way suggest, that the treatment in question was rendered in a medical emergency.  In her substantive appeal, she states only that VA had approved a prior mammogram at the same facility; that she was unaware that she needed further VA authorization prior to undergoing subsequent mammograms at that facility; and that she lacks medical insurance and is unable to pay the bill.

The Board is sympathetic to the Veteran's financial situation, and her apparent confusion with respect to VA's procedures for obtaining prior authorization for private medical services.  However, the pertinent legal authority governing VA payment or reimbursement of such services is clear and specific:  It must be shown, at a minimum, that the services in question were authorized by VA in advance or, if not, that they were rendered in a medical emergency.  The Board is bound by the law as written.  As, on these facts, there is no legal theory that would permit VA payment or reimbursement of the medical expenses in question, the Veteran's claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred for treatment at Elizabeth Wende Breast Care, LLC, on January 8, 2008 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


